UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


THOMAS ADAM HENDERSON,


                                   Plaintiff,
                                                           DECISION AND ORDER
              v.                                               15-CV-802A


C.O. E. LEVY, et al.,
                                   Defendants.


              The above-referenced case was referred to Magistrate Judge Michael J.
Roemer, pursuant to 28 U.S.C. § 636(b)(1)(B). On March 1, 2019, Magistrate Judge
Roemer filed a Report and Recommendation (Dkt. No. 32), recommending that
Defendants’ motion to dismiss Plaintiff’s complaint for failure to prosecute (Dkt. No. 30)
be granted.

              The Court has carefully reviewed the Report and Recommendation, the
record in this case, and the pleadings and materials submitted by the parties, and no
objections having been timely filed, it is hereby

              ORDERED, that pursuant to 28 U.S.C. § 636(b)(1), and for the reasons
set forth in Magistrate Judge Roemer’s Report and Recommendation, Defendants’
motion to dismiss Plaintiff’s complaint for failure to prosecute (Dkt. No. 30) is granted.

       The Clerk of Court shall take all steps necessary to close the case.

              IT IS SO ORDERED.


                                          __s/Richard J. Arcara____________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT


Dated: March 28, 2019
